I have the honor. Sir, to extend to you on behalf of Kuwait, its Emir, its Government and its people our heartfelt congratulations on your election to the presidency of the forty-firs' session of the General Assembly. You come from Bangladesh, a friendly Muslim country with which Kuwait has the strongest bonds. We are confident that your great skill and long experience will effectively assist us in making the work of
B this session successful. I also wish to commend the skill and expertise with which Mr. de Pinies performed his task ^s President of the fortieth session of the General Assembly and his praiseworthy efforts in directing the affairs of that historic session.
I take pleasure, too, in expressing to Mr. Javier Perez de Cuellar our full appreciation of his endeavors, good offices and diplomacy in handling the various complex world issues and of his command of the administrative situation in our Organization, as reflected in his valuable report to the current session. We welcome his presence today, following his recuperation, and we wish him good health for the future.
The General Assembly resumed its fortieth session five months ago to discuss the most serious financial crisis experienced by the United Nations since its inception. Unfortunately, that crisis, which still casts a dark shadow over the activities and future of our world Organization, has taken on political dimensions that are already complicating and impeding multilateralism.
Kuwait views with great concern the crisis which the United Nations is facing. We believe that in order to deal with it fairly and prudently we must all refrain from exploiting the Organization for political purposes - as are certain countries with their own ideas of what the effective role of the United Nations should be. Instead, efforts should be focused on the definitive fulfillment by all countries of their political and financial obligations in accordance with the Charter. We hope that the crisis is merely a passing cloud that will not affect the principle of collective action and that the role of our world Organization will regain the status envisaged for it under the Charter, in the interest of international peace and security and of the survival and continued progress of mankind.
We must try with all the vigor at our command to transform that crisis into momentum for administrative reform, rationalization of expenditure and the creation of an exemplary world structure within which constant efforts are made for the well-being of all humanity. After all, the viability of the United Nations and the preservation of its role are in the interest of all mankind and all nations, regardless of narrow political concerns. It is reassuring and auspicious that the Organization has lately been witnessing the gradual abandonment by critical Members of their intransigence and a renewed recognition on their part of the Organization's significance for world stability and the importance of collective action in the sphere of international relations.
In this regard, we wish to place on record our appreciation of the efforts of the Group of High-Lev el Intergovernmental Experts in reviewing the efficiency of the administrative and financial performance of the United Nations. We hope that the General Assembly will seriously consider and study the Group's recommendations in the interest of multilateralism.
In recognition of the importance of collective international action, whether in the framework of the United Nations or that of other international or regional forums, Kuwait will host next January the summit conference of the Islamic countries, which is convened every three years. We wish to stress that our work when we we 1 cone the leaders of Muslim countries to Kuwaiti soil will constitute an important brick in the edifice of collective international action and a contribution to the consolidation of world peace and security and the solution of complex global problems.
With this lofty aim of serving world peace and the peoples of the region, we look forward to the forthcoming summit conference of the leaders of the Arab Gulf Co-operation Council, which will be convened, God willing, in the United Arab Emirates in November. We are confident that what is achieved there will give an impetus to the drive towards well-being and peace initiated by States members of the Council at their first summit meeting.
Kuwait is deeply concerned about the continuing intensity of disputes, tensions and the arms race, as well as the exacerbation of international political conflicts and economic problems and their repercussions, which lead to the escalation and extension of disputes and divisions in various regions of the world. We are also increasingly concerned that the phenomena of terrorism, particularly State-sponsored terrorism, have become so widespread as to endanger the security of peoples and States alike.
The most serious threat to the ability of the international community today is that attention is being distracted from the vital issues of man's survival, development and prosperity by regional and international conflicts, in which precious resources are wasted, innocent blood is shed aid lives are lost and which engender ill will and animosity that threaten mankind's future.
A case in point is the Iran-Iraq conflict, which has now entered its seventh year. That tragic conflict causes heavy loss of life and saps the resources of two States Mentors of the Organization. It also constitutes a threat to the security and stability of the countries of the region and freedom of navigation in the Arab Gulf region as a result of the seizure and bombing of ships and tankers that belong to countries not parties to the conflict.
 Kuwait's commercial fleet has been affected over the past three years by the numerous unjustified attacks, the latest of which was directed against the Hl-Puntas tanker on Tuesday, 16 September 1986. In conformity with Security Council resolution 555 (1984), we have given the Secretary-General and the President of the Security Council a detailed account of that incident. While referring to the above-mentioned Security Council resolution, which is considered to constitute a framework which the parties to the conflict must observe, Kuwait believes that the Security Council has a special responsibility under the Charter to maintain peace and security in the world in general, and to influence the hotbeds of conflict in particular, and to ensure that the flames do not spread to other States that are not parties to the conflicts.
We, the small States, look up to the Security Council and expect it to shoulder its responsibilities under the Charter and put an end to this conflict.
The persistence of this tragic conflict has afforded outside Powers the opportunity to seek to exploit and perpetuate it for in it they found a chance to weaken the Muslim ranks, throw them into disarray, upset the balance of relations in the Arab world, and undermine the unity and solidarity of the developing nations, which are bound by the fundamental issues of a common destiny. Being an Arab Gulf country and a member of the Co-operation Council of Arab Gulf Countries, we believe that the international efforts at mediation, in which our world Organization is supposed to play a decisive role, must continue relentlessly and unceasingly until peace and stability have been restored to the region. In co-operation with its sister member countries of the Gulf Co-operation Council, Kuwait has sought, and still continues to seek, to end this devastating dispute. The international community must also close ranks and work as a whole to bring this conflict to a final and immediate end. We have now come to a crossroads, and should this danger be allowed to persist, the consequences will doubtlessly affect everyone and will extend beyond the regional scope, with the result that no one would stay unscathed from its evil effects.
While blessing every well-intentioned endeavor and every constructive proposal, by whomsoever it is put forward, to end this conflict, Kuwait declares its support for the latest initiative taken by the Government of Iraq because it includes important principles on the validity of which the world community has agreed and which would ensure the achievement of a just and lasting solution to the conflict between the two neighboring countries, a solution that would preserve the legitimate rights of both parties in accordance with international conventions and laws. Kuwait also calls on the Islamic Republic of Iran to respond favorably to this new initiative and to all genuine efforts directed towards putting an end to the bloodshed, saving the resources of the two Muslim peoples and ensuring a safe and honorable life for them.
We must refer in this regard to what the non-aligned countries called for at their eighth summit conference at Harare this month in regard to the Iraq-Iran conflict, both in the commendable statement of the Prime Minister of Zimbabwe, Mr. Robert Mugabe, at the opening session, or in the final declaration issued by the conference.
We believe the resources and wealth of Iran and Iraq are being wasted on the wrong front. The right place for those capabilities is the front where the battle is being fought for the region's future against the common foe, whose four-decade occupation of Palestinian lands has unmasked its true aggressive and expansionist intentions towards all countries of the region.
The Zionist entity, which was created on the basis of false historical premises and by virtue of absolute support from well-known Western quarters, is the entity that was based en the policy of aggression and expansion at the expense of Arab countries, the entity that continues to occupy Palestinian and Arab territories, the entity whose activities of State-terror ism have branched out to various areas inside and outside our region.
Israel does not declare publicly its rejection of peace: rather it would have peace on no other basis than the recognition of the fait accompli, namely its seizure and control of the Arab-occupied territories, those of the West Bank, the Gaza Strip, the Syrian Golan Heights and South Lebanon. Not content with this it blatantly interferes and undermines the security and stability of Lebanon through a series of brutal raids and barbaric military operations. Clearly, had it not been for this continued aggression and blatant intervention, Lebanon would not have remained in the morass of its crisis and internal turmoil.
Israel is required to submit to the will of the international community which calls for the withdrawal of its troops from South Lebanon. These troops have persistently maintained their illegitimate presence since 1978, either directly or by proxy. The members of the Security Council have the undoubted duty of making a concerted and determined effort towards achieving this withdrawal. We concur with the Secretary-General's recent call for them to take immediate action, individually and collectively, to implement Security Council resolution 425 (1978).
W>at we have affirmed in the past, and what we continue to affirm, is that peace, as we Arabs perceive it, does not mean Israel's mere pledge not to expand its fait accompli policy, namely not to occupy and annex more Arab territories, but rather, in essence and inevitably, the restoration of the lands that were usurped and the re-establishment of the legitimate rights of the Palestinian people, especially their right to self-determination, in order to enable them to create their independent State on their own soil under the leadership of their sole legitimate representative, the Palestine Liberation Organization (PIO).
In spite of Israel's barefaced persistence in committing acts of systematic State-terrorism, namely murder, detention without trial, plunder of lands, Judaization, colonization and other well known Zionist actions, we still hear some Western voices making cries for help on behalf of the party their propaganda portrays as the tame Israeli lamb, while hurling accusations of terrorism and barbarism at those who have inalienable rights and become targets of aggression when they defend themselves against that aggression and try to repulse the weapon of tyranny and brutality away from their women, children and the elderly.
Israel has been, and continues to be* the first to ignore and bring disgrace upon the Charter of the United Nations and the will and the resolutions of the international community, including the resolution on the convening of an international conference on peace in the Middle East, which represents a focal point for any movement towards a peaceful settlement. Should the aggression-oriented and peace-rejecting entity persist in this course and continue to make futile attempts to impose the fait accompli policy, under the spell of the illusions of separate and partial solutions, the consequences will dangerously exacerbate the situation with regard to security, regionally and internationally.t)
This forty-first session is convened at a time when this year, 1986, has witnessed an intensified escalation both on the level of the national struggle waged by the oppressed majority in South Africa and by the Namibian people, and that of the heroic resistance by the front-line States in southern Africa as well as in the international support and sympathy accorded to that legitimate struggle and honourable resistance. In 1986 two international conferences have been convened under the auspices of the United Nations cn Namibia and sanctions against South Africa, followed by a special session of the General Assembly on Namibia, which was concluded only a week ago, not to mention various other meetings conducted within the multilateral context and devoted to the just causes of southern Africa.
We have also seen the leaders of the Movement of Non-Aligned Countries, a movement which represents the majority of the members of our international community, meeting at the beginning of this month in Harare under the chairmanship of one of the leaders of the struggle against apartheid and racial discrimination. That successful summit meeting was conclusive evidence of the ultimate and firm solidarity of the broad majority of the international community with the peoples of southern Africa.
There is no need for us to draw the attention of the world community, whose representatives are gathered here today, to the crimes the racist Pretoria regime is perpetrating against the indigenous majority in South Africa, its continued occupation of Namibia and evasion of the implementation of the provisions of Security Council resolution 435 (1978), and its unjustified acts of aggression and the blackmail policies it pursues against the front-line States. However, we wish to assert anew from this rostrum that the arrogance and insistence on eschewing the logic of justice, right and peace exhibited by the racist Pretoria regime and its supporters is tantamount to the pursuing of a misleading mirage, from which nothing will be reaped but defeat and loss and which will lead nowhere but to the acceleration of the downfall of such artificial entities that are a legacy of the colonial past. The independence-loving and freedom-loving peoples of the world will not rest until apartheid and racial discrimination a re eliminated and majority rule instituted in South Africa, and until colonialism in the territory of Namibia is uprooted and its people have regained their national legitimate rights under the leadership of the South West Africa People's Organization (SWAPO), their sole legitimate representative.
The problem of Afghanistan lingers on despite the lapse of seven years since the foreign military intervention began in the territories of that peaceful Islamic nation. In spite of all the continuous international efforts and resolutions that advocate allowing the Afghan people to choose their own polity and determine their own future without foreign interference, Afghanistan continues to suffer under the burden of the illegitimate foreign military presence. Kuwait urges the international community and its organizations to continue their endeavors towards settling the Afghan problem and solving it peacefully through the withdrawal of the foreign forces from the Afghan territories, non-intervention in the country's internal affairs, respect for its sovereignty and repatriation of Afghan refugees. We hope that the progress towards settling the problem we have noticed during this year will lead to the achievement of those goals.
Our position with regard to foreign intervention also applies to the Kampuchean question. We are firmly convince J that both covert and overt forms of intervention pose a grave threat to international peace and security and to the peoples of the regions afflicted by them.
The Latin American States and the region of Central America have not been immune from painful regional disputes. That region is still turbulent and tense as a result of the extension of the great Powers' sphere of rivalry there, and innocent lives nave thus become hostages of an ideological and political conflict extraneous to the region and incompatible with all its interests. The major Powers must respect the national choices of the people of the region and refrain from interfering in their domestic affairs, while all parties concerned must abide by the norms of international legality and the noble principles of the United Nations Charter. Kuwait supports all peaceful efforts aimed at settling the region's problems, primarily those of the Ccntadora Group and its Support Group.
For some time new a perilous phenomenon has been becoming more and more noteworthy in the arena of international relations, namely, terror ism in its various forms. This phenomenon has begun to undermine the stability and security of peoples and States and to expose innocent lives to devastation, outrage, terror and dismay. It erodes the fabric of international relations and destroys bridges of coexistence among countries and peoples. The phenomenon has, regrettably, taken on many forms and has become a bane to which nobody is immune.
While vehemently and firmly condemning this dangerous phenomenon, Kuwait believes that countering it is a collective international responsibility that must be shouldered with full determination and loyalty. The historic resolution on terrorism adopted by the General Assembly at its fortieth session should rally international action against this phenomenon. In our view, that resolution is a beginning for steps that must be expeditiously taken to eliminate the evils of this bane and its tragic human consequences.
While adopting this basic position towards terrorism, Kuwait emphasizes once again the necessity for distinguishing and drawing no parallels between terrorism and the sacred right to legitimate struggle of national liberation movements, especially those in Palestine, Namibia and South Africa.
If we cast a general look at the world economic situation we find that the aspects of disequilibrium and inequality in international economic relations have intensified and that growth rates in most developing nations are either at a standstill or declining. We find that the limited economic recovery experienced by some industrial countries was of no benefit to developing nations and soon began to fissile out again, since it was based on the narrow interests of the major industrial countries, their economic parochialism and their growing tendency towards unilateral action, away from the framework of collective action and the mechanisms of joint international activity.
We find that instead of providing for a flow of financial resources from industrial to developing countries to support the latter in their difficult development efforts, and instead of seeking to stimulate exports between the two regions of the world, the policies of some Western com tries have produced a reverse flow of capital, a negative trend that strengthens the dynamism of disintegration in regard to exchange rates, the imbalance of monetary systems and the rising of interest rates in the industrial nations, which serves to exacerbate the world debt crisis and has proved to be a heavy burden for developing countries.
The world economic situation has deteriorated to a degree that is reflected particularly in the economic crisis of the African continent, which we are called upon to deal with diligently and' in detail through the implementation of the United Nations plan for reviving and developing the African economy adopted by the special General Assembly session earlier this year. The gravity of the world economic situation is also reflected in the severity of the debt crisis in many of the developing countries, and it is therefore imperative, in the light of these alarming conditions, to seek to establish without delay a comprehensive economic system that depends on the palpable reality of the international economic situation.
The requirements of development are among the paramount priorities of the developing countries, and the call to end the global arms race undoubtedly constitutes a crucial element in this regard, for the link between development and disarmament is one of the axioms of today's world.
In conclusion, I wish to appeal on behalf of Kuwait to all Members of our international community to renew their pledge and commitment to the lofty principles and goals of our Organization, and to devote genuine and self-denying efforts to the achievement of advancement for the international community and for mankind. Let us work together to ensure the success of this session, so that it can provide a new brick in the edifice of constructive international action in the interests and future of our peoples.
